

	

		II

		109th CONGRESS

		1st Session

		S. 7

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Kyl (for himself,

			 Mr. Frist, Mr.

			 DeMint, and Mr. McConnell)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To increase American jobs and economic growth by making

		  permanent the individual income tax rate reductions, the reduction in the

		  capital gains and dividend tax rates, and the repeal of the estate, gift, and

		  generation-skipping transfer taxes.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Jobs and Growth Tax Relief Act of

			 2005.

		2.Reductions in

			 individual income tax rates made permanentSection 901 of the Economic Growth and Tax

			 Relief and Reconciliation Act of 2001 (relating to sunset provisions) shall not

			 apply to title I of such Act (relating to individual income tax rate

			 reductions).

		3.Reductions in

			 individual capital gains and dividends tax rate made permanentSection 303 of the Jobs and Growth Tax

			 Relief Reconciliation Act of 2003 (relating to sunset of title) is

			 repealed.

		4.Permanent repeal of

			 estate taxesSection 901 of

			 the Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to

			 sunset provisions) shall not apply to title V of such Act (relating to estate,

			 gift, and generation-skipping transfer tax provision), and such section 901

			 shall be applied without regard to subsection (a)(2) or any other reference to

			 estates, gifts, or transfers.

		

